April 15, 2011

Mr. Jeffrey Lee Dorrell
Escamilla, Poneck & Cruz, LLP
201 Stratford
Houston, TX 77006

Google Blogspot
1600 Amphitheatre Parkway
Mountain View, CA 94043


Mr. Dennis M. Lynch
Figari & Davenport, L.L.P.
901 Main Street, LB 125, Ste. 3400
Dallas, TX 75202-3796
Mr. John Stephen Morgan
Harris, Duesler and Hatfield, LLP
550 Fannin Street, Suite 650
Beaumont, TX 77701

Honorable Donald J. Floyd
172nd District Court
1001 Pearl Street
Beaumont, TX 77701-3707

RE:   Case Number:  10-0366
      Court of Appeals Number:  09-10-00189-CV
      Trial Court Number:  184,784

Style:      IN RE  JOHN DOES 1 AND 2

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Medina not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |